DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/27/22 has been entered. 
Response to Arguments
Applicant's arguments filed 6/27/22 have been fully considered and they are moot in view of the new grounds of rejection.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Chi et al. (US 2015/0324045, hereinafter “Chi”) in view of Liu et al. (US 2014/0090777, hereinafter “Liu”) and Namikawa (US 2016/0039188).
	Regarding claim 1, Chi discloses	A touch panel defining a touch area and a border area surrounding the touch area, comprising (Chi, Fig. 7, [0032, 0034, 0047, and 0052], touch panel (elements 120, 126, 160, 130, and 110) has a touch area 122 and a border area as peripheral area 124 surrounding the touch area): 	a substrate having a first surface and a second surface opposite to the first surface (Chi, Fig. 7, [0032, 0034, 0047, and 0052], substrate 126 with a first surface 125 and a second surface 127); 	a light-shielding layer on the first surface and in the border area (Chi, Fig. 7, [0032, 0034, 0047, and 0052], light shielding layer 160 is formed in the border area of peripheral area 124 on the first surface 125); and 	a touch layer on the second surface and configured to sense user touches (Chi, Fig. 7, [0032, 0034, 0047, and 0052], touch layer 128 is on the second surface 127 and configured to sense user touches); and	a protective layer on a side of the light-shielding layer away from the substrate and configured to prevent the light-shielding layer from being scratched, and the protective layer creates a surface for receiving touches (Chi, Fig. 7, [0032, 0034, 0047, and 0052], light transmissive cover plate 110 is a protective layer on a top side of the light shielding layer 160 away from the substrate 126 and configured to prevent the light-shielding layer from being scratched and the protective layer creates a surface for receiving touches [0028]).
	Chi does not explicitly disclose the protective layer creating a planar surface for receiving touches.	Liu teaches that a touch panel can be formed as a planar or curved touch panel (claims 1 and 15, claim 1” “a method for making a touch panel” … “forming … on a substrate”, and claim 15: “the method of claim 1, wherein the substrate has a planar structure or a curved structure”).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel of Chi to form a planar touch panel, such as taught by Liu, for the purpose of using the touch panel with planar displays.	Chi and modified by Liu does not explicitly disclose wherein the protective layer is in direct contact with both an area of the first surface of the substrate in the touch area and a surface of the light-shielding layer away from the substrate.	Namikawa teaches forming a protective layer that is in direct contact with both an area of the first surface of the substrate in the touch area and a surface of the light-shielding layer (Figs. 1A-B, protective layer 7 is in direct contact with touch area transparent electrode pattern 4 and light shielding layer 2b).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the protective layer is in direct contact with both an area of the first surface of the substrate in the touch area and a surface of the light-shielding layer away from the substrate, such as taught by Namikawa, for the purpose of reducing steps for manufacturing the device by eliminating an adhesive layer. 	Regarding claim 11, Chi discloses	A touch display device, comprising a display panel for displaying images and a touch panel on a side of the display panel, the touch panel defining a touch area and a border area surrounding the touch area, the touch panel comprising (Chi, Fig. 7, [0032, 0034, 0047, and 0052], display panel 140 and touch panel (elements 120, 126, 160, 130, and 110); touch area 122 and border area 124):	a substrate having a first surface and a second surface opposite to the first surface (Chi, Fig. 7, [0032, 0034, 0047, and 0052], substrate 126 with a first surface 125 and a second surface 127);	a light-shielding layer on the first surface and in the border area (Chi, Fig. 7, [0032, 0034, 0047, and 0052], light shielding layer 160 is formed in the border area of peripheral area 124 on the first surface 125);	a touch layer on the second surface and configured to sense user touches (Chi, Fig. 7, [0032, 0034, 0047, and 0052], touch layer 128 is on the second surface 127 and configured to sense user touches); and	a protective layer on a side of the light-shielding layer away from the substrate and configured to prevent the light-shielding layer from being scratched (Chi, Fig. 7, [0028, 0032, 0034, 0047, and 0052], light transmissive cover plate 110 is a protective layer on a top side of the light shielding layer 160 away from the substrate 126 and configured to prevent the light-shielding layer from being scratched).	Chi does not explicitly disclose the protective layer creating a planar surface for receiving touches.	Liu teaches that a touch panel can be formed as a planar or curved touch panel (claims 1 and 15, claim 1” “a method for making a touch panel” … “forming … on a substrate”, and claim 15: “the method of claim 1, wherein the substrate has a planar structure or a curved structure”).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel of Chi to form a planar touch panel, such as taught by Liu, for the purpose of using the touch panel with planar displays.
	Chi and modified by Liu does not explicitly disclose wherein the protective layer is in direct contact with both an area of the first surface of the substrate in the touch area and a surface of the light-shielding layer away from the substrate.	Namikawa teaches forming a protective layer that is in direct contact with both an area of the first surface of the substrate in the touch area and a surface of the light-shielding layer (Figs. 1A-B, protective layer 7 is in direct contact with touch area transparent electrode pattern 4 and light shielding layer 2b).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have wherein the protective layer is in direct contact with both an area of the first surface of the substrate in the touch area and a surface of the light-shielding layer away from the substrate, such as taught by Namikawa, for the purpose of reducing steps for manufacturing the device by eliminating an adhesive layer.
Claims 21-23 and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Liu and Namikawa as applied to claims 1 and 11, and further in view of Shih et al. (US 2012/0236392, hereinafter “Shih”).	Regarding claim 21, Chi as modified by Liu and Namikawa discloses the touch panel according to claim 1, but does not explicitly disclose wherein the protective layer has an anti-glare function, an anti-fingerprint function, an anti-reflection function, or an Page 12 of 16anti-fogging function.	Shih teaches to use a protective layer with an anti-glare function ([0045], top layer 200 is a protection layer and anti-glare layer for the touch layer 100).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel of Chi, Liu and Namikawa to have a protective layer formed of an anti-glare layer, such as taught by Shih, for the purpose of reducing glare for a user using the touch panel.
	Regarding claim 22, Chi as modified by Liu and Namikawa discloses the touch panel according to claim 22, but does not explicitly disclose wherein a material of the protective layer is an UV-curable coating, a heat-curable coating, or a moisture-curable coating.	Shih teaches ([0045], top layer 200 is a protection layer for the touch layer 100; [0045], coating layer of epoxy resin is a UV-curable coating).	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel of Chi, Liu and Namikawa to have a protective layer formed of epoxy resin as a UV-curable coating for an anti-glare layer, such as taught by Shih, for the purpose of reducing glare for a user using the touch panel.
 (Shih, [0045], epoxy resin is a UV-curable coating).
	Regarding claim 23, Chi as modified by Liu, Namikawa and Shih discloses the touch panel according to claim 22, wherein the UV-curable coating comprises an acrylate resin or oligomer coating or an epoxy resin coating, and the heat-curable coating comprises a polyurethane resin coating (Shih, [0045], epoxy resin is a UV-curable coating).
	The motivation is the same as in claim 22.	Regarding claim 25, this claim is rejected for the same reasons recited with respect to the rejection of claim 21.	Regarding claim 26, this claim is rejected for the same reasons recited with respect to the rejection of claim 22.	Regarding claim 27, this claim is rejected for the same reasons recited with respect to the rejection of claim 23.
Claims 24 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Chi in view of Liu and Namikawa as applied to claims 1 and 11, and further in view of Asano (US 2017/0368860).	Regarding claim 24, Chi as modified by Liu and Namikawa discloses the touch panel according to claim 1, but does not explicitly disclose wherein a surface of the protective layer away from the substrate has protrusions, recesses, or brushed textures.	Asano teaches wherein a surface of the protective layer away from the substrate has protrusions, recesses, or brushed textures (Fig. 8b, [0125] protective layer 451 has irregularities 451a to provide matte finish).  	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the touch panel of Chi, Liu and Namikawa to have wherein a surface of the protective layer away from the substrate has protrusions, recesses, or brushed textures, such as taught by Asano, for the purpose of providing a matte finish to the touch screen surface and control reflections therefrom.	Regarding claim 28, this claim is rejected for the same reasons recited with respect to the rejection of claim 24.
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH PATRICK FOX whose telephone number is (571)270-3877.  The examiner can normally be reached on 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOSEPH PATRICK FOX
Examiner
Art Unit 2694



/J.P.F/Examiner, Art Unit 2694


/PATRICK N EDOUARD/Supervisory Patent Examiner, Art Unit 2694